Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective
as of January 25, 2017 (the “Start Date”), by and between CRAIG I. FORMAN (the
“Executive”) and THE McCLATCHY COMPANY, a Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to employ the Executive in the capacity of its
President and Chief Executive Officer; and

 

WHEREAS, the Executive is willing to accept such employment upon the terms and
conditions set forth below and is committed to remaining in the Company’s employ
upon the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.       Term of Employment. The Company agrees to employ the Executive, and the
Executive agrees to remain in employment with the Company, from the Start Date
until January 24, 2019 (the “Term”), unless terminated earlier in accordance
with Sections 6, 7 or 8. Except with respect to Sections 13 through 17, which
survive indefinitely, this Agreement shall expire at the end of the Term, or, in
the case of the Executive’s earlier termination in accordance with Sections 6, 7
or 8, when all obligations of the parties hereunder have been satisfied. If
Executive’s employment has not terminated earlier, the parties will engage in
good faith negotiations regarding an extension of the Term no later than 90 days
prior to its expiration. If the Term is not so extended, then the termination of
the Executive’s employment upon such expiration of the Term shall be treated as
an involuntary termination by the Company without Cause (as defined below).

 

2.       Duties and Scope of Employment.

 

(a)       Position. The Company agrees to employ the Executive in Sacramento,
California as its President and Chief Executive Officer as of the Start Date.
The Executive shall report to the Company’s Board of Directors (the “Board”) and
shall have the authority and responsibilities customarily granted to the
President and Chief Executive Officer.

 

(b)       Obligations. During the Term, the Executive shall devote his full
business efforts and time to the Company and its affiliates and shall not render
services to any other person or entity without the consent of the Company’s
Board. The foregoing, however, shall not preclude the Executive from (i) serving
on the boards of directors of not-for-profit entities and trade groups, (ii)
serving on the boards of directors of such other corporations as the Company’s
Board may approve from time to time (including those director roles already
approved by the Company’s Board), (iii) engaging in other civic, charitable,
non-profit, industry or trade associations, or religious activities, (iv)
devoting a reasonable amount of time to private investments which do not
interfere or conflict with his responsibilities to the Company, and (v) enjoying
the usual holiday and vacation periods.

 



1

 

 

(c)       Termination and Offices Held. At the time that the Executive ceases to
be an employee of the Company and its affiliates, the Executive agrees that he
shall resign from any offices he holds with the Company and any affiliates of
the Company, including any boards of directors or boards of managers positions
held at the Company or any of its affiliates.

 

3.       Cash Compensation.

 

(a)       Base Salary. Effective as of the Start Date, the Company agrees to pay
the Executive, as compensation for his services as President and Chief Executive
Officer, a base salary at an annual rate of $900,000, or at such rate as may
from time to time be determined by the Compensation Committee of the Board (the
“Base Salary”). The Executive’s Base Salary shall be subject to required
withholding taxes.

 

(b)       Annual Incentive Compensation. The Executive shall be eligible to
receive an annual cash bonus for the Company’s fiscal years 2017 and 2018 (the
“Annual Cash Incentive”) based on performance objectives established by the
Compensation Committee of the Board (the “Committee”) each such fiscal year. The
Executive’s target Annual Cash Incentive amount for each such fiscal year will
be the percentage of Base Salary designated as the target by the Committee,
which target shall be at least one hundred percent (100%) of the Base Salary
then in effect for each applicable year. However, for fiscal year 2017, if the
Executive remains employed by the Company on the last day of such fiscal year,
the Committee shall award the Executive an Annual Incentive Bonus at least equal
to $900,000, and payment of the Executive’s fiscal year 2017 Annual Cash
Incentive shall be made following such fiscal year in accordance with terms
otherwise applicable to the Company’s annual incentive compensation program. For
fiscal year 2018, the Executive’s Annual Cash Incentive, if any, may be below
(including zero), at, or above, the target based upon the achievement of the
performance objectives, and payment of any such Annual Cash Incentive shall be
in accordance with the terms of such program.

 

(c)        Director Incentives. The Executive will continue to hold the
incentive awards previously granted to the Executive as a member of the Board,
which will continue to vest in accordance with their terms.

 

4.       Equity Awards.

 

(a)       Sign-on Grant. Promptly following the Start Date, the Executive shall
receive a restricted stock unit award covering 25,125 shares of the Company’s
Class A Common Stock (the “Special Award”). The Special Award shall vest fifty
percent (50%) on January 24, 2018 and fifty percent (50%) on January 24, 2019,
subject to the Executive’s continued service to such date; provided, however,
that full and automatic vesting of the Special Award shall occur in the event
the Executive’s employment with the Company terminates on account of death or
Disability (defined below), or the Executive is involuntarily terminated by the
Company without Cause (defined below) or resigns for Good Reason (defined
below).

 

(b)       Annual Grants. In addition to the Special Award described in Section
4(a), for the 2017 fiscal year, the Executive shall be eligible to receive an
annual grant for the fiscal year covering at least 23,000 shares of the
Company’s Class A Common Stock, expected to be granted in February 2017 (the
“2017 Annual RSU”). The 2017 Annual RSU shall vest one-third on each of March 1,
2018, March 1, 2019 and March 1, 2020, subject to the Executive’s continued
service to such date; provided, however, that full and automatic vesting of the
Special Award shall occur in the event the Executive’s employment with the
Company terminates on account of death or Disability (defined below), or if the
Executive is involuntarily terminated by the Company without Cause (defined
below) or resigns for Good Reason (defined below). For the avoidance of doubt,
for the 2018 fiscal year, the Executive shall be eligible to receive an annual
grant in an amount and in the form as the Board or the Committee deems
appropriate.

 



2

 

 

5.       Employee Benefits and Expenses.

 

(a)       Benefits. The Executive shall be entitled to participate in any
health, welfare and other benefit plans, programs or arrangements offered to the
Executive by the Company, subject in each case to (i) the generally applicable
terms and conditions of the plan, program or arrangement in questions and (ii)
the full discretion and determination of the applicable committee or other plan
administrator.

 

(b)       Business Expenses. During the Term, the Executive shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with his duties hereunder. The Company shall reimburse
the Executive for such expenses upon presentation of appropriate documentation,
all in accordance with the Company’s generally applicable policies.

 

(c)       Housing Allowance; Relocation Expenses. During the Term, the Executive
shall receive a monthly housing allowance equal to $5,000 per month, payable
monthly, subject to required withholding taxes. In connection with the
Executive’s relocation to the Sacramento area, the Company shall reimburse the
Executive for expenses incurred in moving his and his family’s household goods;
provided such expenses are incurred by December 31, 2017.

 

6.       Involuntary Termination. The Company may terminate the Executive’s
employment for any reason, with or without Cause, including, but not limited to,
the reasons described below, by giving the Executive not less than sixty (60)
days’ advance notice in writing (in which event the Executive may become
entitled to the payments and benefits described in Section 9 or 10, as
applicable). The date of the Executive’s termination of employment from the
Company hereunder shall be referred to as the Executive’s “Termination Date.”

 

(a)       Termination for Cause. The Company may terminate the Executive’s
employment at any time for Cause. For all purposes under this Agreement, “Cause”
shall mean (i) a willful failure by the Executive to substantially perform his
duties hereunder, other than a failure resulting from the Executive’s complete
or partial incapacity due to physical or mental illness or impairment, or (ii) a
willful act by the Executive which constitutes gross misconduct and which is
materially injurious to the Company. No act, or failure to act, by the Executive
shall be considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest.
The Company’s notice of termination shall specify the nature of the Cause, and,
unless the willful failure or act giving rise to such notice is not by its
nature curable by the Executive, the Executive shall have 30 days following such
notice to cure such failure or act, and, if so cured to the reasonable
satisfaction of the Company, such failure or act shall not constitute Cause
hereunder.

 



3

 

 

(b)       Termination for Disability. The Company may terminate the Executive’s
employment for Disability. For all purposes under this Agreement, “Disability”
shall mean that the Executive, at the time notice is given, has been unable to
perform his duties under this Agreement for a period of not less than six (6)
consecutive months as a result of an illness or injury, as determined for
purposes of the Company’s long-term disability income insurance. The Company’s
notice of termination shall specify the nature of the Disability. In the event
that the Executive fully resumes the performance of his duties hereunder on a
full-time basis before the termination of his employment hereunder becomes
effective, the notice of termination shall automatically be deemed to have been
revoked.

 

7.       Voluntary Termination. The Executive may terminate his employment with
the Company for any reason, including Good Reason, in which event the Executive
may become entitled to the payments and benefits described in Section 9 or 10,
as applicable, subject in the case of a Good Reason termination to Executive’s
compliance with the notice provisions set forth in this Section 7. In connection
with a voluntary termination, other than a termination for Good Reason, the
Executive shall give the Company not less than six (6) months’ advance notice in
writing. The Company may elect, in its sole discretion, to waive such six (6)
month advance written notice requirement. In connection with a termination that
is a Good Reason termination, the Executive shall give the Company not less than
sixty (60) days’ advance notice in writing. The Company, in its sole discretion,
may elect to waive such sixty (60) day advance written notice requirement. Any
waiver of notice by the Company shall not constitute an involuntary termination
under Section 6, and the termination shall continue to be considered a voluntary
termination. For all purposes under this Agreement, “Good Reason” shall mean (i)
a demotion or reduction in the Executive’s Base Salary by 10% or more, without
his written consent, (ii) the Company’s failure to pay material compensation
when due and payable; (iii) a material reduction in the Executive’s
responsibility or authority (including, without limitation, loss of the title or
functions of the President and Chief Executive Officer of the Company or its
successor), (iv) the Company’s material breach of any other provision of this
Agreement, (v) removal of the Executive from the Company’s Board or failure of
the Executive to be re-elected to the Board, or (vi) relocation by more than
fifty (50) miles of the Company’s headquarters from Sacramento, California. The
Executive must give the Board advance notice in writing of the Executive’s
decision to terminate his employment for Good Reason within ninety (90) days of
the initial occurrence of the condition that is the basis for such Good Reason
resignation in order for the termination to be treated as a Good Reason
termination; provided, further, that Good Reason will only exist if, in the case
of a condition that may be cured, the Company fails substantially to correct the
deficiency within thirty (30) days of receipt of such notice. The thirty (30)
day cure period shall run contemporaneously with the sixty (60) day advance
written notice period referenced above.

 

8.       Death. The Executive’s employment under this Agreement automatically
shall terminate on account of his death during the Term.

 



4

 

 

9.       Benefits for Termination by the Company Without Cause or Resignation by
the Executive for Good Reason. In addition to any rights under Section 4, in the
event that during the Term of this Agreement (i) the Company terminates the
Executive’s employment for any reason other than Cause or Disability or (ii) the
Executive terminates his employment for Good Reason, the Executive shall be
entitled to receive his Accrued Compensation (defined in Section 10) and a
severance payment from the Company (the “Severance Payment”). The Severance
Payment shall be made in a lump sum as soon as reasonably practicable, but in no
event less than fifteen (15) or more than sixty (60) days, following the
Termination Date. Any payment under this Section 9 shall be subject to required
withholding taxes. The amount of the Severance Payment shall be one million
dollars ($1,000,000). Notwithstanding the foregoing, the Company’s obligation to
pay the Severance Payment shall be conditioned upon receipt from the Executive
of a Waiver and Release pursuant to Section 11 hereof.

 

10.       Benefits for All Other Terminations. In addition to any rights under
Section 4, in the event of (i) the Executive’s involuntary termination, other
than an involuntary termination by the Company without Cause for which a
Severance Payment is owed in accordance with Section 9, (ii) the Executive’s
voluntary termination of employment from the Company other than for Good Reason,
or (iii) the Executive’s automatic termination of employment with the Company on
account of his death, the Executive shall be entitled to payment of compensation
accrued through such date consisting of (i) any unpaid Base Salary owed to the
Executive for services rendered to the Termination Date, (ii) all vested
benefits under applicable written plans and programs maintained by the Company
subject to the terms and conditions of such plans or programs, (iii) reasonable
business expenses and disbursements incurred by the Executive in accordance with
the Company’s applicable written business expense reimbursement policy; and (iv)
any accrued but unpaid vacation payable in connection with a termination of
employment of the Executive under the Company’s applicable vacation policy
(collectively, “Accrued Compensation”).

 

11.       Waiver and Release of Claims. The Executive agrees that, as a
condition to the receipt of the Severance Payment pursuant to Section 9, the
Executive shall be required to execute and deliver a waiver and release
agreement, substantially in the form attached hereto as Exhibit A, (the “Waiver
and Release Agreement”). The Executive shall execute and deliver the Waiver and
Release Agreement within forty-five (45) days of the Executive’s Termination
Date, and the Company shall pay the Severance Payment under Section 9 within ten
(10) days after receipt of the Waiver and Release Agreement or, if later, at the
times specified therein. If the Waiver and Release Agreement is not executed and
delivered to the Company within such forty-five (45)-day period or is otherwise
revoked, the Executive shall forfeit all rights to the Severance Payment
pursuant to Section 9.

 

12.       Nature of Payments. For the avoidance of doubt, the Executive
acknowledges and agrees that the payments set forth in Sections 9 constitute
liquidated damages for termination of the Executive’s employment during the
Term.

 



5

 

 

13.       Confidentiality; Non-Solicitation.

 

(a)       Confidential Information.

 

(i)       The Executive acknowledges that, during the Term the Executive shall
be given access to and become acquainted with sensitive, proprietary or
confidential information relating to the Company and its affiliates, including
without limitation, trade secrets, processes, practices, pricing information,
billing histories, customer requirements, customer lists, customer contacts,
employee lists, salary information, personnel matters, financial data, operating
results, plans, contractual relationships, projections for new business
opportunities, new or developing business for the Company, technological
innovations in any stage of development, the Company’s financial data, long
range or short range plans, any confidential or proprietary information of
others licensed to the Company, and all other data and information of a
competition-sensitive nature (collectively, “Confidential Information”). The
Executive agrees that during the Term or at any time thereafter, the Executive
shall not, directly or indirectly, communicate, disclose, or divulge to any
Person, or use for the Executive’s benefit or the benefit of any Person, in any
manner, any Confidential Information or any other information concerning the
conduct and details of the businesses of the Company and its affiliates, except
as required in the course of the Executive’s employment with the Company or as
otherwise may be required by applicable law.

 

(ii)       The Executive acknowledges that the Confidential Information of the
Company is a valuable, confidential, special, and unique asset of the Company
and its affiliates, expensive to produce and maintain, and essential for the
profitable operation of their respective businesses.

 

(iii)       All documents relating to the businesses of the Company and its
affiliates including, without limitation, documents, including electronic
records, whether prepared by the Executive or otherwise coming into the
Executive’s possession, are the exclusive property of the Company and its
applicable affiliates and must not be removed from the premises of the Company,
except as required in the course of the Executive’s employment with the Company.
The Executive shall return all such documents and electronic records (including
any copies thereof) to the Company upon the Termination Date or upon the earlier
request of the Company or the Board.

 

(iv)       This Agreement does not limit the Executive’s ability to communicate
with any governmental agency, file a charge or complaint with the Securities and
Exchange Commission or otherwise participate in any investigation or proceeding
that may be conducted by any governmental agencies, including by providing
documents or other information, without notice to the Company.

 

(b)       Non-Solicitation. During the Term and for a period of twelve (12)
months following the Termination Date, the Executive shall not, except with the
Company’s express prior written consent, for the benefit of any entity or Person
(including the Executive) (i) solicit, induce, or encourage any employee of the
Company, or any of its affiliates, to leave the employment of the Company or its
affiliates, (ii) solicit, induce, or encourage any customer, client, or
independent contractor of the Company, or any of its affiliates, to cease or
reduce its business with or services rendered to the Company or its affiliates
or (iii) hire (on behalf of the Executive or any other person) any employee or
independent contractor who has left the employment or other service of the
Company or its affiliates within one (1) year of the termination of such
employee’s employment, or independent contractor’s engagement, with the Company
or its affiliates, provided, however, that nothing in this Section 13(b) shall
prohibit Executive from being involved with general solicitations for employment
or in hiring anyone who responds to such solicitations.

 



6

 

 

14.       Cooperation with Regard to Litigation. The Executive agrees to
cooperate with the Company, during the Term and after the Termination Date, by
making the Executive available to testify on behalf of the Company or any
affiliate of the Company, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
affiliate of the Company, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Board or its representatives or
counsel, or representatives or counsel to the Company or any affiliate of the
Company, as may be reasonably requested and after taking into account the
Executive’s post-termination responsibilities and obligations. The Company
agrees to reimburse the Executive, on an after-tax basis, for all reasonable
expenses, including legal fees, actually incurred in connection with the
Executive’s provision of testimony or assistance.

 

15.       Non-Disparagement. At any time during the Term and thereafter, the
Executive shall not publicly disparage the Company, its affiliates, or their
respective officers or directors, and the Company, its affiliates, or their
respective officers or directors shall not publicly disparage the Executive.
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
Executive or the Executive’s successor or members of the Board from making
truthful statements that are required by applicable law, regulation, or legal
process.

 

16.       Section 409A Savings Provisions.

 

(a)       Section 409A Exemption. It is intended that the payments and benefits
provided under this Agreement shall be exempt from the application of the
requirements of Section 409A of the Code and the regulations and other guidance
issued thereunder (collectively, “Section 409A”). Specifically, any taxable
benefits or payments provided under this Agreement are intended to be separate
payments that qualify for the “short term deferral” exception to Section 409A to
the maximum extent possible, and to the extent they do not so qualify, are
intended to qualify for the separation pay exceptions to Section 409A, to the
maximum extent possible.

 

(b)       Separation from Service. The Executive shall be deemed to have a
termination of employment for purposes of determining the timing of any payments
or benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A.

 

(c)       Specified Employee Provisions. Notwithstanding any other provision of
this Agreement to the contrary, if at the time of the Executive’s separation
from service, (i) the Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (ii) the Company makes a good faith determination that
an amount payable on account of such separation from service to the Executive
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six (6)-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company shall not pay such amount on
the otherwise scheduled payment date but shall instead pay it in a lump sum on
the first business day after such Delay Period (or upon the Executive’s death,
if earlier), together with interest for the Delay Period, compounded annually,
equal to the prime rate (as published in the Wall Street Journal) in effect as
of the dates the payments should otherwise have been provided. To the extent
that any benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a separation from
service, and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.

 



7

 

 

(d)       Expense Reimbursements. (i) Any amount that the Executive is entitled
to be reimbursed under this Agreement shall be reimbursed to the Executive as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred; (ii)
any right to reimbursement or in kind benefits shall not be subject to
liquidation or exchange for another benefit; and (iii) the amount of the
expenses eligible for reimbursement during any taxable year shall not affect the
amount of expenses eligible for reimbursement in any other taxable year.

 

17.       Miscellaneous Provisions.

 

(a)       Delivery of Notice. Notices and all other communications contemplated
by this Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary. For all purposes under this
Agreement, the employment relationship shall terminate on the date properly
specified in the notice of termination. Any waiver of notice shall be valid only
if it is made in writing and expressly refers to the applicable notice
requirement described in Section 6 or 7, as applicable.

 

(b)       Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by the Company with the approval of the Board.
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

 

(c)       Assignment and Successors. Neither party shall assign any right or
delegate any obligation hereunder without the other party’s written consent, and
any purported assignment or delegation by a party hereto without the other
party’s written consent shall be void. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

 

(d)       Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. Effective as of the date hereof, this
Agreement supersedes any prior employment agreement between the Executive and
the Company, provided that the agreements relating to the equity awards
currently held by the Executive and the Indemnification Agreement between the
Company and the Executive (the “Existing Agreements”) shall not be superseded by
this Agreement. This Agreement is in full force and effect notwithstanding The
McClatchy Company Corporate Office At-Will Policy adopted by the Company on
January 1, 1999, or any amendment to or replacement thereof.

 



8

 

 

(e)       Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, other than any conflicts or choice of law rules or principles
thereof.

 

(f)       Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g)       Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration conducted in the
city in which the Company’s headquarters are located, by three (3) arbitrators.
The Executive and the Company shall each select one (1) arbitrator and those two
(2) designated arbitrators shall select a third (3rd) arbitrator. The
arbitration shall not be administered by the American Arbitration Association;
however, the arbitration shall be conducted by the three (3) selected
arbitrators using the procedural rules of the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association in effect at the
time of submission to arbitration. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. For purposes of entering any judgment
upon an award rendered by the arbitrators, the Company and the Executive hereby
consent to the jurisdiction of any or all of the following courts: (i) the
United States District Court in or nearest to the city in which the Company’s
headquarters are located, or (ii) any other court having jurisdiction. The
Company and the Executive further agree that any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied. The Company and the
Executive hereby waive, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to such jurisdiction and any
defense of inconvenient forum. The Company and the Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party shall bear its or the Executive’s costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 17(g).
Notwithstanding any provision in this Section 17(g), the Executive shall be paid
compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement. Any
dispute or claim in law or equity, whether based on contract or tort or
otherwise, relating to or arising out of the employment of the Executive by the
Company, other than a claim based on a statute providing an exclusive means of
enforcement, shall be settled exclusively by final arbitration in accordance
with the labor arbitration rules of the American Arbitration Association in
effect at the time the arbitration is initiated. Any claim or dispute subject to
arbitration shall be deemed waived, and forever barred, if not presented for
arbitration within six (6) months of the date when the claim or dispute arose.

 



9

 

 

(h)       WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

 

(i)       The Company shall reimburse the Executive for the reasonable legal
expenses that he incurs in connection with the review and negotiation of this
Agreement (in an amount not to exceed $10,000).

 

10

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

EXECUTIVE:

 

 

 

 

Craig I. Forman

 

 

 

 

THE MCCLATCHY COMPANY

 

 

By:

 

Name:

Title:

 

 

11

 

EXHIBIT A

WAIVER AND RELEASE AGREEMENT

 

 

This Waiver and General Release Agreement (the “Agreement”) is being entered
into between Craig I. Forman (“Executive”) and The McClatchy Company, a Delaware
corporation (the “Company”), in connection with the termination of Executive’s
employment with the Company as of [Month, Day], [Year] (the “Termination Date”),
in consideration of the severance payment (the “Severance Payment”) provided to
Executive pursuant to and in accordance with the Executive Employment Agreement,
dated January 25, 2017, by and between Executive and the Company (the
“Employment Agreement”). Executive and the Company are referred to collectively
as the “Parties.”

 

1.       General Release. Except for any rights granted under this Agreement,
Executive, for himself, and for his heirs, assigns, executors and
administrators, hereby releases, remises and forever discharges the Company, its
parents, subsidiaries, joint ventures, affiliates, divisions, predecessors,
successors, assigns, and each of their respective directors, officers, partners,
attorneys, shareholders, administrators, employees, agents, representatives,
employment benefit plans, plan administrators, fiduciaries, trustees, insurers
and re-insurers, and all of their predecessors, successors and assigns
(collectively, the “Releasees”) of and from all claims, causes of action,
covenants, contracts, agreements, promises, damages, disputes, demands, and all
other manner of actions whatsoever, in law or in equity, that Executive ever
had, may have had, now has, or that Executive’s heirs, assigns, executors or
administrators hereinafter can, shall or may have, whether known or unknown,
asserted or unasserted, suspected or unsuspected, as a result of or related to
Executive’s employment with the Company, the termination of that employment, or
any act or omission which has occurred at any time up to and including the date
of the execution of this Release (the “Released Claims”).

 

a.       Released Claims. The Released Claims released include, but are not
limited to, any claims for monetary damages; any claims related to Executive’s
employment with the Company or the termination thereof; any claims to severance
or similar benefits (except as provided below in Section 1.c.); any claims to
expenses, attorneys’ fees or other indemnities; any claims to options or other
interests in or securities of the Company; any claims based on any actions or
failures to act that occurred on or before the date of this Agreement; and any
claims for other personal remedies or damages sought in any legal proceeding or
charge filed with any court or federal, state or local agency either by
Executive or by any person claiming to act on Executive’s behalf or in
Executive’s interest. Executive understands that the Released Claims may have
arisen under different local, state and federal statutes, regulations, or common
law doctrines. Executive hereby specifically, but without limitation, agrees to
release all Releasees from any and all claims under each of the following laws:

 



A-1

 

 

i.       Antidiscrimination laws, such as Title VII of the Civil Rights Act of
1964, as amended, and Executive Order 11246 (which prohibit discrimination based
on race, color, national origin, religion, or sex); Section 1981 of the Civil
Rights Act of 1866 (which prohibits discrimination based on race or color); the
Americans with Disabilities Act and Sections 503 and 504 of the Rehabilitation
Act of 1973 (which prohibit discrimination based upon disability); the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq.
(which prohibits discrimination on the basis of age); the Equal Pay Act (which
prohibits paying men and women unequal pay for equal work); the California Fair
Employment and Housing Act, California Government Code Section 12900 et seq.
(which prohibits discrimination based on protected characteristics including
race, color, religion, sex, gender, sexual orientation, marital status, national
origin, language restrictions, ancestry, physical or mental disability, medical
condition, age, and denial of leave); the California Equal Pay Law (which
prohibits paying men and women unequal pay for equal work), California Labor
Code Section 1197.5; the Unruh Civil Rights Act, California Civil Code Section
51 et seq. (which prohibits discrimination based on age, sex, race, color,
religion, ancestry, national origin, disability, medical condition, marital
status, or sexual orientation); or any other local, state or federal statute,
regulation, common law or decision concerning discrimination, harassment, or
retaliation on these or any other grounds or otherwise governing the employment
relationship.

 

ii.       Other employment laws, such as the federal Worker Adjustment and
Retraining Notification Act of 1988 and the California Worker Adjustment and
Retraining Notification Act, California Labor Code Sections 1400 et seq. (known
as WARN laws, which require advance notice of certain workforce reductions); the
Employee Retirement Income Security Act of 1974 (which, among other things,
protects employee benefits); the Fair Labor Standards Act of 1938 (which
regulates wage and hour matters); the Family and Medical Leave Act of 1993
(which requires employers to provide leaves of absence under certain
circumstances); the California Labor Code (which regulates employment and wage
and hour matters); the California Family Rights Act of 1993, California
Government Code Section 12945.1 et seq. (which requires employers to provide
leaves of absence under certain circumstances); and any other federal, state, or
local statute, regulation, common law or decision relating to employment,
reemployment rights, leaves of absence or any other aspect of employment.

 

iii.       Other laws of general application, such as federal, state, or local
laws enforcing express or implied employment agreements or other contracts or
covenants, or addressing breaches of such agreements, contracts or covenants;
federal, state or local laws providing relief for alleged wrongful discharge or
termination, physical or personal injury, emotional distress, fraud, intentional
or negligent misrepresentation, defamation, invasion of privacy, violation of
public policy or similar claims; common law claims under any tort, contract or
other theory now or hereafter recognized, and any other federal, state, or local
statute, regulation, common law doctrine, or decision regulating or regarding
employment.

 

b.       Participation in Agency Proceedings. Nothing in this Agreement shall
prevent Executive from filing a charge (including a challenge to the validity of
this Agreement) with the Equal Employment Opportunity Commission (the “EEOC”),
the National Labor Relations Board (the “NLRB”), the California Department of
Fair Employment and Housing (the “DFEH”), or other similar federal, state or
local agency, or from participating in any investigation or proceeding conducted
by the EEOC, the NLRB, the DFEH or similar federal, state or local agencies.
However, by entering into this Agreement, Executive understands and agrees that
Executive is waiving any and all rights to recover any monetary relief or other
personal relief as a result of any such EEOC, NLRB, DFEH or similar federal,
state or local agency proceeding, including any subsequent legal action.
Notwithstanding the foregoing, nothing in this Agreement prohibits or restricts
Executive (or Executive’s attorney) from filing a charge or complaint with the
Securities and Exchange Commission (the “SEC”), the Financial Industry
Regulatory Authority (“FINRA”), or any other securities regulatory agency or
authority. Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any securities regulatory agency or
authority or otherwise participate in any investigation or proceeding that may
be conducted by any securities regulatory agency or authority without notice to
the Company. This Agreement does not limit Executive’s right to receive an award
for information provided to the SEC staff or any other securities regulatory
agency or authority.

 



A-2

 

 

c.       Claims Not Released. The Released Claims do not include claims by
Executive for: (1) payment of the Severance Payment under the Employment
Agreement; (2) previously vested benefits under any the Company-sponsored
benefits plan, including without limitation the equity awards granted pursuant
to Section 4 of the Employment Agreement; (3) any rights under the Existing
Agreements or for indemnification and advancement of expenses under the
Company’s certificate of incorporation or Bylaws, and (4) any rights that cannot
by law be released by private agreement.

 

d.       Waiver of Rights under California Civil Code Section 1542. Executive
further acknowledges that Executive has read Section 1542 of the Civil Code of
the State of California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive understands that Section 1542 gives Executive the right not to release
existing claims of which Executive is not now aware, unless Executive
voluntarily chooses to waive this right. Even though Executive is aware of this
right, Executive nevertheless hereby voluntarily waives the right described in
Section 1542 and any other statutes of similar effect, and elects to assume all
risks for claims that now exist in Executive’s favor, known or unknown, arising
from the subject matter of the Release. Executive acknowledges that different or
additional facts may be discovered in addition to what Executive now knows or
believes to be true with respect to the matters released in this Agreement, and
Executive agrees that this Agreement will be and remain in effect in all
respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts.

 

e.       No Existing Claims or Assignment of Claims. Executive represents and
warrants that he has not previously filed or joined in any claims that are
released in this Agreement and that he has not given or sold any portion of any
claims released herein to anyone else, and that he will indemnify and hold
harmless the Company and the Releasees from all liabilities, claims, demands,
costs, expenses and/or attorneys’ fees incurred as a result of any such prior
assignment or transfer.

 

f.       Defend Trade Secrets Act. Pursuant to 18 USC § 1833(b), an individual
may not be held liable under any criminal or civil federal or state trade secret
law for disclosure of a trade secret: (i) made in confidence to a government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

 



A-3

 

 

g.       Acknowledgement of Legal Effect of Release. BY SIGNING THIS AGREEMENT,
EXECUTIVE UNDERSTANDS THAT HE IS WAIVING ALL RIGHTS HE MAY HAVE HAD TO PURSUE OR
BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE COMPANY OR THE RELEASEES,
INCLUDING, BUT NOT LIMITED TO, CLAIMS THAT IN ANY WAY ARISE FROM OR RELATE TO
EXECUTIVE’S EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, FOR ALL OF TIME UP
TO AND INCLUDING THE DATE OF THE EXECUTION OF THIS AGREEMENT. EXECUTIVE FURTHER
UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS PROMISING NOT TO PURSUE
OR BRING ANY SUCH LAWSUIT OR LEGAL CLAIM SEEKING MONETARY OR OTHER RELIEF.

 

2.       General Provisions. This Agreement contains the entire understanding
and agreement between the Parties relating to the subject matter of this
Agreement, and supersedes any and all prior agreements or understandings between
the Parties pertaining to the subject matter hereof. This Agreement may not be
altered or amended except by an instrument in writing signed by both Parties.
Executive has not relied upon any representation or statement outside this
Agreement with regard to the subject matter, basis or effect of this Agreement.
This Agreement will be governed by, and construed in accordance with, the laws
of the State of California, excluding the choice of law rules thereof, and shall
be subject to the arbitration provisions under the Employment Agreement. This
Agreement will be binding upon and inure to the benefit of the Parties and their
respective representatives, successors and permitted assigns. If any one or more
of the provisions of this Agreement, or any part thereof, will be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remainder of this Agreement will not in any way be affected or impaired
thereby.

 

3.       No Admission; Attorneys Fees. Executive agrees that nothing contained
in this Agreement will constitute or be treated as an admission of liability or
wrongdoing by either Executive or the Company. In any action to enforce the
terms of this Agreement, the prevailing Party will be entitled to recover its
costs and expenses, including reasonable attorneys’ fees.

 

4.       ADEA Acknowledgement/Time Periods. With respect to the General Release
in Section 1 of this Agreement, Executive agrees and understands that by signing
this Agreement, Executive is specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq.
Executive acknowledges that he has carefully read and understands this Agreement
in its entirety and executes it voluntarily and without coercion.

 

a.       Consideration Period. Executive is hereby advised to consult with a
competent, independent attorney of Executive’s choice, at Executive’s expense,
regarding the legal effect of this Agreement before signing it. Executive shall
have forty-five (45) days from receipt of this Agreement to consider whether to
execute it, but Executive may voluntarily choose to execute this Agreement
before the end of the forty-five (45) day period.

 



A-4

 

 

b.       Revocation Period. Executive understands that Executive has seven (7)
days following his execution of this Agreement to revoke it in writing, and that
this Agreement is not effective or enforceable until after this seven (7) day
period has expired without revocation. If Executive wishes to revoke this
Agreement after signing it, Executive must provide written notice of Executive’s
decision to revoke the Agreement to the Company, Attention: Billie McConkey,
Vice President, HR & General Counsel, The McClatchy Company, 2100 Q Street,
Sacramento, California 95816 (email: bmcconkey@ mcclatchy.com) by no later than
12:01 a.m. on the eighth (8th) calendar day after the date by which Executive
has signed this Agreement (the “Revocation Deadline”).

 

5.       Execution. Executive understands and agrees that this Agreement shall
be null and void and have no legal or binding effect whatsoever if: (1)
Executive signs but then timely revokes the Agreement before the Revocation
Deadline or (2) the Agreement is not signed by Executive on or before the
forty-fifth (45th) day after Executive receives it.

 

 

[SIGNATURE PAGES FOLLOW]

A-5

 

 

By signing below, Executive represents and warrants that EXECUTIVE has full
legal capacity to enter into this Agreement, Executive has carefully read and
understands this Agreement in its entirety, has had a full opportunity to review
this Agreement with an attorney of Executive’s choosing, and has executed this
Agreement voluntarily, without duress, coercion or undue influence.

 

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, has agreed to
the terms and conditions of this Agreement as of the date set forth below.

 

 



  EXECUTIVE:               Craig I. Forman       Date: _________________, 20___



 

 

A-6

 

ELECTION TO EXECUTE PRIOR TO EXPIRATION
OF 45-DAY CONSIDERATION PERIOD

  

 

I, Craig I. Forman, understand that I have forty-five (45) days within which to
consider and execute the attached Waiver and General Release Agreement. However,
after having an opportunity to consult counsel, I have freely and voluntarily
elected to execute the Waiver and General Release Agreement before such
forty-five (45) day period has expired.

 



      Date   Signature

 



A-7

 